DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bodas (U.S. Patent Application Publication Number 2003/0126475) and Rahardjo et al. (“Rahardjo”) (U.S. Patent Application Publication Number 2012/0324246).
Regarding Claim 1, Bodas discloses a system for controlling power settings, comprising: 
a plurality of components, each component configured to implement a power control algorithm (Figure 3, items 130-170); 
a controller coupled to each component and configured to asynchronously (i.e., the reference does not state that a clock is used in the system, and therefore it is assumed that communications are performed asynchronously) control a power state of each component as a function of the power control algorithm (Figure 3, item 190 and Figure 4, item 425; i.e., the power consumption is adjusted [Figure 4, item 425] based on the power consumption policy [Figure 3, item 190]) for each component (Figure 3, item 180, paragraphs 0020-0021); and 

Bodas does not expressly disclose wherein each component is configured to implement a separate and stand-alone power control algorithm for that component.
In the same field of endeavor (e.g., power control techniques), Rahardjo teaches wherein each component (Figure 2; e.g., DC/DC-1 converter 303 and associated Memory-1 215a) is configured to implement a separate and stand-alone power control algorithm for that component (Figure 2, items 303 and 358, paragraphs 0021, 0025, and 0026; i.e., each digital power controller device 358 [e.g., of DC/DC-1 303] may implement separate and stand-alone series of tasks [the claimed “power control algorithm” - e.g., smart power features, performing power monitoring, implementing power control, and regulating voltage] for its associated component [e.g., Memory-1 215a]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Rahardjo’s teachings of power control techniques with the teachings of Bodas, for the purpose of being able to control the power of each component in the system with a higher level of granularity.

Regarding Claim 2, Bodas discloses wherein the state machine comprises a first state for starting power control of the system (Figure 5, item 505) and a second state for setting a first power control for the power control algorithm at a central processing unit (Figure 3, item 130, paragraph 0020; i.e., the frequency of the CPU 130 may be modified) as a function of a first power supply loss (paragraphs 0017-0018) and a second power control algorithm for the power control algorithm at a power supply unit to a 

Regarding Claim 3, Bodas discloses wherein the state machine comprises a third state for deactivating the second state using the first power control algorithm and the second power control algorithm, and a third power control algorithm for a voltage regulator (Figure 3, item 120) when a predetermined power level is reached as a function of a change in workload (paragraph 0020; i.e., the frequency of the CPU 130 may be increased again [e.g., from 700 MHz to 1 GHz] if the current level of power consumption does not violate a high threshold [see Figure 5, items 510, 515, and 525]), and wherein the state machine migrates from the second state to the third state (paragraph 0026).

Regarding Claim 4, Bodas discloses wherein the state machine comprises a fourth state for waiting a predetermined period of time (paragraph 0025) before beginning to increase power as a function of a change in a power control policy, and wherein the state machine migrates from the third state to the fourth state (paragraph 0026).

Regarding Claim 5, Bodas discloses wherein the state machine comprises a fifth state for increasing power for a plurality of components in one or more steps as a function of the power control algorithm for each component and a change to an associated system associated with one of the plurality of components, and wherein the state machine migrates from the fourth state to the fifth state (paragraph 0026).

Regarding Claim 6, Bodas discloses wherein the state machine comprises a sixth state for maintaining a power level for a plurality of components as a function of the power control algorithm for each component, and wherein the state machine migrates from the fifth state to the sixth state (paragraph 0026).

Regarding Claim 7, Bodas discloses a method for controlling power settings, comprising: 
configuring each of a plurality of components (Figure 2, items 130-170) to implement a first power control algorithm that is associated with a processor (Figure 2, item 130) and a second power control algorithm that is associated with a voltage regulator (Figure 2, item 120, paragraph 0015; i.e., the use of the predicted power budget from the voltage regulator 120 being equivalent to the claimed “second power control algorithm”);
configuring a controller (Figure 2, item 180) remotely coupled to each component to asynchronously (i.e., the reference does not state that a clock is used in the system, and therefore it is assumed that communications are performed asynchronously) control a power state of each component using a statement machine at the controller having a plurality of states (Figure 4, items 405-430) that interfaces with the power control algorithm of each component and as a function of the power control algorithm (Figure 3, item 190 and Figure 4, item 425; i.e., the power consumption is adjusted [Figure 4, item 425] based on the power consumption policy [Figure 3, item 190]) for each component (Figure 3, item 180, paragraphs 0020-0021); and
asynchronously controlling the power control algorithm of each component as a function of a state of a state machine (Figure 4, items 405-430, paragraphs 0022-0026; i.e., the power consumption controller 180 traverses the various states 405-430 [Figure 4] in order to enforce the power control algorithm for the various components 130-170).

In the same field of endeavor, Rahardjo teaches wherein first and second power control algorithms are stored at each component (Figure 2; e.g., DC/DC-1 converter 303 and associated Memory-1 215a) (Figure 2, items 303 and 358, paragraph 0025; i.e., each digital power controller device 358 [e.g., of DC/DC-1 303] may store and execute various power management tasks [the claimed “power control algorithms” - e.g., smart power features, performing power monitoring, implementing power control, and regulating voltage] for its associated component [e.g., Memory-1 215a]).
The motivation discussed above with regards to Claim 1 applies equally as well to Claim 7.

Regarding Claim 8, Bodas discloses entering a first state for starting power control using the first power control algorithm and the second power control algorithm (Figure 5, item 505); and
migrating from the first state to a second state for setting the second power control algorithm to a lowest level while maintaining the first state using the first power control algorithm (paragraph 0025; i.e., the power consumption controller 180 may continue to reduce the power of the various components until a lowest operational level is reached if needed).

Regarding Claim 9, Bodas discloses migrating to a third state for deactivating the second state for the second power control algorithm while maintaining the first state using the first power control algorithm when a predetermined power level is reached (paragraph 0020; i.e., the frequency of the CPU 130 may be increased again [e.g., from 700 MHz to 1 GHz] if the current level of power consumption does not violate a high threshold [see Figure 5, items 510, 515, and 525]).

Regarding Claim 10, Bodas discloses migrating to a fourth state for waiting a predetermined period of time (paragraph 0025) before beginning to increase power from the third state for the second power control algorithm while maintaining the first state using the first power control algorithm (paragraph 0026).

Regarding Claim 11, Bodas discloses migrating to a fifth state for increasing power for a plurality of components in one or more steps as a function of the power control algorithm for the second power control algorithm, a first power cap for a first component of the plurality of components and a second power cap for a second component of the plurality of components (paragraphs 0020-0021), the first power cap being different than the second power cap, while maintaining the first state using the first power control algorithm (paragraph 0026).

Regarding Claim 12, Bodas discloses migrating to a sixth state for maintaining a power level for a plurality of components as a function of the power control algorithm for the second power control algorithm while migrating from the first state to the second state using the first power control algorithm (paragraph 0026).

Regarding Claim 13, Bodas discloses a system for controlling power settings, comprising:
a plurality of components (Figure 3, items 130-170);
a controller remotely coupled to each component and configured to asynchronously (i.e., the reference does not state that a clock is used in the system, and therefore it is assumed that communications are performed asynchronously) control a power state of each component using a state machine (Figure 4, items 405-430) at the controller as a function of the power control algorithm (Figure 3, item 190 and Figure 4, item 425; i.e., the power consumption is adjusted [Figure 4, item 425] based 
Bodas does not expressly disclose each component configured to implement a separate and standalone power control algorithm for that component that is at the component; and
wherein the controller remotely interfaces with the power control algorithm of each component.
In the same field of endeavor, Rahardjo teaches wherein each component configured to implement a separate and standalone power control algorithm for that component that is at the component (Figure 2, items 303 and 358, paragraphs 0021, 0025, and 0026; i.e., each digital power controller device 358 [e.g., of DC/DC-1 303] may store and execute separate and stand-alone series of tasks [the claimed “power control algorithm” - e.g., smart power features, performing power monitoring, implementing power control, and regulating voltage] for its associated component [e.g., Memory-1 215a]); and
wherein a controller (Figure 2, item 280) remotely interfaces with the power control algorithm of each component (paragraph 0026).
The motivation discussed above with regards to Claim 1 applies equally as well to Claim 13.

Regarding Claim 14, Bodas discloses wherein the state machine comprises a first state for starting power control of the system (Figure 5, item 505) and a second state for setting the power control algorithms for each of the components to a lowest level as a function of the power control algorithm for each component (Figure 5, item 520) and a power cap for at least one component, and wherein the first state migrates to the second state (paragraph 0025; i.e., the power consumption controller 180 may continue to reduce the power of the various components until a lowest operational level is reached if needed).
Regarding Claim 15, Bodas discloses wherein the state machine comprises a third state for deactivating the second state when a predetermined power level is reached (paragraph 0020; i.e., the frequency of the CPU 130 may be increased again [e.g., from 700 MHz to 1 GHz] if the current level of power consumption does not violate a high threshold [see Figure 5, items 510, 515, and 525]), and wherein the state machine migrates from the second state to the third state (paragraph 0026).

Regarding Claim 16, Bodas discloses wherein the state machine comprises a fourth state for waiting a predetermined period of time (paragraph 0025) before beginning to increase power, and wherein the state machine migrates from the third state to the fourth state (paragraph 0026).

Regarding Claim 17, Bodas discloses wherein the state machine comprises a fifth state for increasing power for a plurality of components in one or more steps as a function of the power control algorithm for each component, a power cap for a first component and a minimum power threshold for a second component (paragraphs 0020-0021), and wherein the state machine migrates from the fourth state to the fifth state (paragraph 0026).

Regarding Claim 18, Bodas discloses wherein the state machine comprises a sixth state for maintaining a power level for a plurality of components as a function of the power control algorithm for each component, and wherein the state machine migrates from the fifth state to the sixth state (paragraph 0026).

Regarding Claim 19, Bodas discloses wherein the state machine is implemented on a remote access controller (Figure 3, item 180; i.e., the controller 180 is “remote” with respect to components 130-170).
Regarding Claim 20, Bodas discloses wherein the state machine is implemented on a remote access controller (Figure 3, item 180; i.e., the controller 180 is “remote” with respect to components 130-170) and a state for the power control algorithm at each of the plurality of components is independently updated at the remote access controller (paragraph 0020; i.e., each component 130-170 may have its power consumption modified independently of any other component).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Response to Arguments
Applicant's arguments filed 4/26/21 have been fully considered but they are not persuasive.
Regarding Claim 1, Applicant argues “[i]f each of components 130-170 were implementing a power control algorithm, then power consumption controller 180 would not be required.” Response, page 6. While the examiner cannot necessarily agree that this would be result of the combination of Bodas and Rahardjo, one of ordinary skill in the art would find such an omission to be an advantage. More specifically, elimination of the power consumption controller 180 of Bodas would reduce the number of components required in the system, and therefore would lower the cost of the overall system. Accordingly, Applicant’s argument is not persuasive.
Regarding Claim 1, Applicant argues “separately regulating power does not require a separate and stand-alone power control algorithm for that component, and the power control algorithms for each of the components could be the same.” Response, page 7. The examiner disagrees. Although the 
Regarding Claim 1, Applicant argues that “a power management task is not a power control algorithm.” Response, page 7. However, Rahardjo teaches that each of the digital power controller devices 358 may execute a plurality of power management tasks for each controlled component. See Rahardjo, paragraph 0025. Some examples of these power management tasks include smart power features, performing power monitoring, implementing power control, and regulating voltage. Id. These many power management tasks could be combined in order to implement a power control algorithm. A simple example contemplated by Rahardjo is dynamic frequency adjustment. Id. In such a simple power control algorithm, the load of a particular component would be monitored and subsequently the frequency of the component would be adjusted based on this monitoring. Accordingly, it can be seen that Rahardjo does in fact teach wherein each component is to “implement a separate and stand-alone power control algorithm for that component” as claimed.
Regarding Claim 1, Applicant argues “[n]othing in Rahardjo supports the contention that it control the power of any component”. Response, page 7. Applicant further argues “Rahardjo is entirely dependent of the power drawn by a component, and does not control the power delivered to a component.” Id. at page 8. The examiner disagrees. Rahardjo states that each digital power controller device 358 may implement “power control”. Rahardjo, paragraph 0025. Accordingly, Applicant’s argument is not persuasive.
Regarding Claim 1, Applicant argues “[t]he prior art relates to synchronous control of subsystem components, and cannot be used or modified to provide asynchronous control, because the use of a 
Therefore, the claims stand as previously rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495.  The examiner can normally be reached on Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2185